OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS


             STATE OF TEXAS            LU   "
                                            w
                                                m*&&.-aw
             PENALTY FOR               o"
   y
             PRIVATE USE               Ml W                  ZIP 78701
                                                             02 W
                                       a. u.                 0001401623 AUG    2015
7/29/2015
HAWKINS, QUINCY DALEON Tr. Ct. No. W11-17596-R (A)                  WR-83,519-01
The Court has dismissed your application for writ of habeas corpus without written
order; the sentence has been discharged. See Ex parte Harrington, 310
S.W.3d452 (Tex. Crim. App. 2010).

                                                                   Abel Acosta, Clerk

                                            LEON HAWKINS
                                                                1899651


   •d ^
 V